Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a continuation of 15836302 (filed 12/08/2017, now U.S. Patent #10362622), which is a continuation of 15182218 (filed 06/14/2016, now U.S. Patent #9844093), which further is a continuation of 15049922 (filed 02/22/2016, now U.S. Patent #9374816), which further is a continuation of 12256964 (filed 10/23/2008, now U.S. Patent #9271280), which claims priority from provisional application 60982528 (filed 10/25/2007) and provisional application 61018567 (filed 01/02/2008).

Double Patenting
Claims 1-12 and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 5 and 9 of U.S. patent 10362622 B2 (hereinafter “patent 10362622”), in view of Pirskanen et al. (WO 2009019198 A1, hereinafter Pirskanen, NOTE: the corresponding U.S. application publication US 20100285791 A1 is currently being used for rejection citation purposes).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:

Regarding claims 6 and 7, by omitting “…wherein when the common entities are associated with the WTRU, the common entities are not associated with any other WTRU”; claim 5 of patent 10362622 teaches all of the claimed limitations as in combination of claims 6 and 7 of the instant application (see claim 5 of patent 10362622, in particular, col. 9 line 46 - col. 10. line 11).
Patent 10362622 differs from the claim, in that, it does not specifically disclose “…in response to receiving an indication from a radio network controller (RNC)”; which is well known in the art and commonly used for ensuring fast and complete performance at communications.
Pirskanen, for example, from the similar field of endeavor, teaches mechanism of [configure enhanced MAC-e entity…] in response to receiving an indication from a radio network controller (RNC) (see at least para. 126-127 along with para. 122 and 132, e.g. at UTRAN side, RNC notifies Node B the pre-configure multiple EDCH resources for the Node B to configure); which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Pirskanen into the apparatus of patent 10362622 for ensuring fast and complete performance at communications.

Regarding claims 6 and 8, by omitting (a) “…wherein the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity” and (b) “…the common entities are not associated with any other WTRU”; claim 5 of patent 10362622 teaches all of the claimed limitations as in combination of claims 6 and 8 of the instant application (see claim 5 of patent 10362622, in particular, col. 9 line 46 - col. 10. line 11).
Patent 10362622 differs from the claim, in that, it does not specifically disclose “…in response to receiving an indication from a radio network controller (RNC)”; which is well known in the art and commonly used for ensuring fast and complete performance at communications.
Pirskanen, for example, from the similar field of endeavor, teaches mechanism of [configure enhanced MAC-e entity…] in response to receiving an indication from a radio network controller (RNC) (see at least para. 126-127 along with para. 122 and 132, e.g. at UTRAN side, RNC notifies Node B the pre-configure multiple EDCH resources for the Node B to configure); which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Pirskanen into the apparatus of patent 10362622 for ensuring fast and complete performance at communications.

Regarding claims 6, 8, and 9, by omitting “…wherein the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity”; claim 5 of patent 10362622 teaches all of the claimed limitations as in combination of claims 6, 8, and 9 of the instant application (see claim 5 of patent 10362622, in particular, col. 9 line 46 - col. 10. line 11).
Patent 10362622 differs from the claim, in that, it does not specifically disclose “…in response to receiving an indication from a radio network controller (RNC)”; which is well known in the art and commonly used for ensuring fast and complete performance at communications.
Pirskanen, for example, from the similar field of endeavor, teaches mechanism of [configure enhanced MAC-e entity…] in response to receiving an indication from a radio network controller (RNC) (see at least para. 126-127 along with para. 122 and 132, e.g. at UTRAN side, RNC notifies Node B the pre-configure multiple EDCH resources for the Node B to configure); which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Pirskanen into the apparatus of patent 10362622 for ensuring fast and complete performance at communications.

Regarding claims 6 and 10, by omitting (a) “…wherein the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity” and (b) “…wherein when the common entities are associated with the WTRU, the common entities are not associated with any other WTRU”; claim 5 of patent 10362622 teaches all of the claimed limitations as in combination of claims 6 and 10 of the instant application (see claim 5 of patent 10362622, in particular, col. 9 line 46 - col. 10. line 11).
Patent 10362622 differs from the claim, in that, it does not specifically disclose “…in response to receiving an indication from a radio network controller (RNC)”; which is well known in the art and commonly used for ensuring fast and complete performance at communications.
Pirskanen, for example, from the similar field of endeavor, teaches mechanism of [configure enhanced MAC-e entity…] in response to receiving an indication from a radio network controller (RNC) (see at least para. 126-127 along with para. 122 and Pirskanen into the apparatus of patent 10362622 for ensuring fast and complete performance at communications.

Regarding claims 1, 2, 3, 4, and 5, these claims are rejected for the same reasoning as claims 6, 7, 8, 9, and 10 above, respectively, except each of these claims is in method claim format.

Regarding claims 16 and 17, by omitting (a) “…using common control channel (CCCH) transmissions” and (b) “…wherein when the common entities are associated with the WTRU, the common entities are not associated with any other WTRU”; claim 9 of patent 10362622 teaches all of the claimed limitations as in combination of claims 16 and 17 of the instant application (see claim 9 of patent 10362622, in particular, col. 10. line 23-43).

Regarding claims 11 and 12, these claims are rejected for the same reasoning as the combination of claims 16 and 17 above, except they are in method claim format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen et al. (WO 2009019198 A1, hereinafter Pirskanen, NOTE: the corresponding U.S. application publication US 20100285791 A1 is currently being used for rejection citation purposes), in view of Lohr et al. (US 20070047451 A1, hereinafter Lohr).

Regarding claim 1, Pirskanen teaches a method implemented by a Node-B comprising (in general, see the “second embodiment” disclosed in at least paragraphs 121-152; see also the “third embodiment”, which would also be relevant, for additional background information): 

transmitting data from the enhanced MAC-e entity to a wireless transmit receive unit (WTRU) over a common transport channel (see at least para. 134-136 along with para. 147, e.g. pool of data transport channels for Node B and UE communications).
Pirskanen differs from the claim, in that, it does not specifically disclose [wherein] the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC; which are well known in the art and commonly used for improving coverage and throughput as well as reducing transmission delays.
Lohr, for example, from the similar field of endeavor, teaches mechanisms such that [wherein] the enhanced MAC-e entity in the Node-B operates with an enhanced MAC-es entity in the RNC (in general, see para. 8-12, in particular, para. 18-19 of fig. 7-8, e.g. MAC-e and MAC-es functionalities); which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Lohr into the method of Pirskanen for improving coverage and throughput as well as reducing transmission delays.

Regarding claim 2, Pirskanen in view of Lohr teaches the enhanced MAC-e entity includes a controller, a de-multiplexor, and a hybrid automatic repeat request (HARQ) entity.  (Pirskanen, see at least fig. 5, e.g. MAC-e functional blocks)

Regarding claim 3, Pirskanen in view of Lohr teaches the MAC-e entity in the Node-B and the MAC-es entity in the RNC operate as common entities associated with the WTRU.  (Lohr, see at least para. 18, e.g. for each UE that uses an E-DCH, one MAC-e entity per Node-B and one MAC-es entity in the S-RNC are configured)

Regarding claim 4, Pirskanen in view of Lohr teaches the common entities are not associated with any other WTRU.  (Lohr, see at least para. 18, e.g. for each UE that uses an E-DCH, one MAC-e entity per Node-B and one MAC-es entity in the S-RNC are configured)

Regarding claim 5, Pirskanen in view of Lohr teaches the enhanced MAC-e entity is a dedicated enhanced MAC-e entity maintained for the WTRU in communication with the Node-B.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e per UE)

Regarding claims 6, 7, 8, 9, and 10, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in apparatus claim format.
To be more specific, Pirskanen in view of Lohr also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 11, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1; more specifically, it would be the RNC performs the reverse receiving from and transmitting to the Node-B of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 13, in view of claim 11 above, this claim is rejected for the same reasoning as claim 3.

Regarding claim 14, in view of claim 11 above, this claim is rejected for the same reasoning as claim 4.

Regarding claim 15, Pirskanen in view of Lohr teaches the enhanced MAC-es entity is a dedicated enhanced MAC-es entity maintained for the WTRU.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e/MAC-es per UE)
(NOTE: Claim 15 has been amended to depend from claim 1; and it is being examined as is.  In the event that it should have been a dependent of claim 11, the applicant can change it in future submission)

Regarding claims 16, 18, and 19, these claims are rejected for the same reasoning as claims 11, 13, and 14, respectively, except each of these claims is in apparatus claim format.
Pirskanen in view of Lohr also teaches a same or similar apparatus with processor and transceiver (Pirskanen, see at least fig. 1 and para. 9-10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, Pirskanen in view of Lohr teaches the enhanced MAC-es entity is a dedicated enhanced MAC-es entity maintained for the WTRU.  (Pirskanen, see at least para. 122 and fig. 5, e.g. MAC-e/MAC-es per UE)

Claims 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirskanen in view of Lohr, as applied to claims 11 and 16 above, and further in view of Kwak et al. (US 20050053035 A1, hereinafter Kwak).

Regarding claim 12, Pirskanen in view of Lohr teaches the enhanced MAC-es entity includes a disassembler, a reordering and queue distribution entity, a reordering entity, a reassemble.  (Pirskanen, see at least fig. 5, e.g. MAC-es functional blocks)
Pirskanen in view of Lohr differs from the claim, in that, it does not specifically disclose cyclic redundancy check (CRC) error detector, which is well known in the art and commonly used for better support high-speed data transmission.
Kwak, for example, from the similar field of endeavor, teaches mechanism of using cyclic redundancy check (CRC) error detector (see at least para. 179-180 of fig. 23, e.g. the ACK/NACK deciders), which would have been obvious to and can be easily Kwak into the method of Pirskanen in view of Lohr for better support high-speed data transmission.

Regarding claim 17, this claim is rejected for the same reasoning as claims 12, except this claim is in apparatus claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465